Citation Nr: 1140753	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and three friends


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 19, 1973 to June 30, 1976.  He also served in the Reserve Officer Training Corps (ROTC) from September 2, 1969 to May 18, 1973, and in the Army Reserve from July 1, 1976 to June 23, 1990.  [In addition, the Veteran had a period of active duty service from June 24, 1990 to January 31, 2002 that was found dishonorable for VA purposes.  Specifically, a November 2007 RO administrative decision found that the period of service from June 1990 to January 2002 was dishonorable and a statutory bar to VA benefits.]  

This matter comes properly before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO). 

In March 2010, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims folder. 

On appeal in November 2010, the Board remanded the case for additional development.  Since then, the claims on appeal have been recharacterized to better reflect the Veteran's contentions.  

For the reasons set forth in further detail below, the Veteran's appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's service connection claims.

The Veteran claims that he currently has degenerative arthritis in his hips, low back, and right knee.  He attributes these conditions to vigorous physical training during active duty service from May 1973 and June 1976, and Reserve service from July 1976 to June 1990.  In the alternative, he maintains that his current conditions are secondary to an already diagnosed disability.  Accordingly, based on the Veteran's assertions, the Board will consider his service connection claims on both direct and secondary bases.  

With respect to the right knee claim, the Veteran contends that, although he had injured his right knee prior to the honorable period of service, he was fit for military duty at the time of commencing his active duty service and his Reserve service.  The Veteran claims that his right knee condition deteriorated as a result of his military service such that it later required a total knee replacement.

A March 1971 ROTC examination report contains an abnormal clinical evaluation of the lower extremities.  The clinician's comments appear to indicate a bilateral knee condition, although the handwriting is partially illegible.  The accompanying medical history report shows that the Veteran noted problems with a "trick" or locked knee.

A June 1972 ROTC examination report contains a normal clinical evaluation of the lower extremities.  However, the clinician recommended that the Veteran undergo an orthopedic evaluation.  The orthopedic doctor noted that the Veteran had injured his right knee at the age of two, and again in 1965.  X-rays were within normal limits.  The impression was "no pathology," although the clinician noted that the knee was "minimally symptomatic."  The accompanying medical history report notes that the Veteran reported pain, swelling, and cramping in the right leg after one hour of exercise.  

A February 1974 active duty examination report contains a normal clinical evaluation of the lower extremities.  A June 1976 separation examination also contains a normal clinical evaluation of the lower extremities; the Veteran denied a history of knee problems in the accompanying medical history report.

Reserve examination reports dated January 1978 and May 1982 contain normal clinical evaluations of the lower extremities.  During both examinations, the Veteran reported a right knee surgery in August 1977 at Spartanburg General Hospital.  It was noted in 1978 that he had made a full recovery.  In 1982, the Veteran reported occasional right knee pain after exertion.

A February 1986 Reserve examination report contains an abnormal right knee evaluation.  The clinician noted that the Veteran had had surgery after a sports injury with no residuals.  An August 1988 Reserve examination report found no right knee abnormality, although the clinician noted the previous surgery.

In November 1990, during the Veteran's dishonorable period of service, he complained of right knee pain after running.  There was mild effusion and a slight loss of flexion.  Full extension was painful.  X-rays showed a possible loose body.  The diagnosis was medial meniscus tear.  His status later that month was noted to be "much improved."

In 2010, the Veteran underwent a total right knee replacement.  

With respect to the Veteran's hips and back, the Board notes that chiropractic records from 1988 to 2008 reflect back treatment.  Also, service treatment records (STRs) establish that the Veteran was diagnosed with degenerative changes in both hips in 1993.  Records from 1998 describe an old slipped capital femoral epiphysis (SCFE) of both hips.  Private treatment records show that he underwent right and left hip replacements in 2002 and 2006, respectively.  A June 2006 record contains the following notation:  "He also has a right hip arthritis due to an old patellar fracture that was fixated with screws while he had jumped out of a parachute many years ago while he was in active duty in the Army."  

A June 2009 medical opinion letter from Dr. RCW states: 

After, careful evaluation of both his military and civilian medical records, dating back to his initial entry into the U.S. Army as an R.O.T.C. cadet in 1971 and through his current status as of 2008, it is my professional belief, as well as that of my colleagues, that there is a 50/50 [percent] chance that his deteriorating medical condition identified as degenerating arthritis was heightened by his military service over 29 and a half years and is service connected.

Upon review of the claims file in November 2010, the Board found Dr. RCW's opinion inconclusive as to whether the Veteran's current disorders affecting the bilateral hips, low back, and right knee are consistent with the military duties from his honorable period of service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the Board remanded the case for a VA examination.

As instructed in the remand, the Veteran submitted to a VA examination in December 2010.  At that time, the Veteran reported that in 1976, during his Reserve service, "he was running and he fell and twisted his knee and ultimately had a lateral plateau fracture which required open reduction internal fixation."  He also reported injuring his back in 1982 during Reserve service.  The examiner opined that the right knee disability is not related to the Veteran's active duty service.  She stated that "[unfortunately he admits to having fractured his lateral tibial plateau in Reserve time period when he was not on active duty."  With respect to the right hip, the examiner noted that the Veteran "likely had a capital femoral epiphysis," a condition that occurs mainly in boys around age 12 that are overweight.  She opined that this condition was less likely than not due to the Veteran's military service, especially since he needed hip replacements earlier than the average person.  Finally, the examiner opined that the Veteran's back disability was not related to his hips, knees, or military service.

Recognizing that this opinion was inadequate, the RO scheduled another VA examination of the Veteran's right knee and hips in June 2011.  With respect to the knee, the examiner noted the lack of any specific injury between 1973 and 1976, the absence of any recorded complaints at that time, and the finding that the Veteran was fit for duty.  She opined that the right knee was not aggravated by service.  With respect to the hips, the examiner opined that the pre-existing condition (SCFE) was not permanently aggravated beyond natural progression by the Veteran's first period of active duty service.  She noted that this was "a very unfortunate situation," as the Veteran's second disqualifying period of active duty service "most definitely would have aggravated his right knee condition sustained in 1977."  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Further review of the claims folder indicates that the Veteran previously underwent VA examinations in December 2010 and June 2011.  Based upon physical examination and review of the claims folder, the examiners opined that none of the Veteran's current disabilities were aggravated by his service.  However, it does not appear that the examiners considered either the Veteran's Reserve service or the matter secondary service connection in rendering their opinions.  The failure to consider the Veteran's ACDUTRA service and accompanying medical records renders the examinations inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, new examinations and medical opinions are required.  

Further, as noted above, the Veteran served in the Army Reserve from July 1976 to June 1990.  However, the Veteran's periods of active duty for training (ACDUTRA) have not been verified.  Such dates are pertinent to the instant appeal, as service connection may be granted for disability resulting from disease incurred in or aggravated by ACDUTRA.  [In this regard, the Board reiterates that the record appears to indicate that the Veteran suffered from low back and bilateral hip pain during his time in the Army Reserve and that he also may have had right knee surgery during this time period.  38 U.S.C.A. §§ 101(24)(B), 106 (West 2002); 38 C.F.R. § 3.6 (2011).]  Therefore, a remand is necessary to obtain information pertaining to the dates of such training. 

Additionally, not all of the Veteran's STRs have been obtained.  STRs from his first active duty period, May 1973 to June 1976, are missing.  See August 2008 Formal Finding of Unavailability.  Also, it does not appear that the RO requested records from the Veteran's period of Reserve service, July 1976 to June 1990.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ascertain the Veteran's dates of ACDUTRA service from 1976 to 1990.  In this regard, a statement showing only retirement points will not suffice.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed. 

2. Obtain copies of the Veteran's service treatment records from his period of Reserve service, July 1976 to June 1990, from the National Personnel Records Center (NPRC).  If efforts to obtain the Veteran's service treatment records are unsuccessful through the NPRC, request such records from the Records Management Center (RMC), the National Archives and Records Administration (NARA), the Veteran's reserve unit (to include the 307 Chemical Company in  Greenville, South Carolina), and/or other appropriate depository. 

Associate all such available documents with the Veteran's claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed. 

3. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Spartanburg General Hospital from January to December 1977.  Associate all such available documents with the Veteran's claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed. 

4. Ask the Veteran for any additional identifying information that he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for a right knee, right hip, left hip, or back disability from July 1976 to June 1990.  Acquire any such records after having received authorization and consent for release, and associate these records with the claim file.  If any records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file. 

5. After the above has been completed, schedule the Veteran for a VA spine examination to determine the etiology of any current low back disability.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review. 

If a chronic low back disorder is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset during the Veteran's period of active service from May 1973 to June 1976 or a verified period of ACDUTRA as noted in the claims folder or is otherwise related to any such service.  

If the Veteran is found to have a chronic low back disorder that did not originate in, and is not otherwise related to, his period of active service from May 1973 to June 1976 or a verified period of ACDUTRA, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by an already diagnosed disability.  [If the Veteran is found to have a chronic low back disorder that is aggravated by an already diagnosed disability, the examiner should quantify the approximate degree of aggravation.]  

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

6. Then, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature, extent, and etiology of any current right hip, left hip, and right knee disabilities.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  The examiner should provide an opinion as to the following:

For any right knee, right hip, or left hip disability diagnosed on examination, the examiner should opine as to whether such disability(ies) existed prior to the Veteran's entry into active duty in May 1973 or a verified period of ACDUTRA as noted in the claims folder?  

If so, the examiner should opine as to whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service [the period of active service from May 1973 to June 1976 or a verified period of ACDUTRA as noted in the claims folder].

If no pre-existing right knee, right hip, or left hip disability is found, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently-diagnosed right knee, right hip, and left hip disability(ies) had its(their) clinical onset during the Veteran's period of active service from May 1973 to June 1976 or during a verified period of ACDUTRA as noted in the claims folder or is otherwise related to any such service.  

In answering these questions, the examiner must specifically address the March 1971 and June 1972 ROTC examinations; the 1977 right knee surgery; all relevant service and VA treatment records; the June 2009 private opinion; and the December 2010 and June 2011 VA opinions.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

7. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

